Citation Nr: 1430638	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  05-08 511	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for right eye disability, including amblyopia, esotropia, and strabismus.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to September 1954, from October 4, 1955 to October 27, 1955, and from January 1962 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened the claim of service connection for right eye amblyopia, esotropia, and strabismus and denied the claim on the merits.

In July 2008, the Board reopened the claim but denied it on the merits.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court issued a memorandum decision vacating the Board decision and returning the case to the Board.  In May 2010, the Board remanded the claims to comply with the Court Order. 

In August 2011, and November 2012, the Board again remanded for additional development, and to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2013, the Board sought an advisory opinion from the Veterans Health Administration (VHA).  The opinion was received in November 2013 and a copy was furnished to the Veteran and his representative.  The Veteran submitted a response in November 2013 and his representative submitted a response in December 2013.  In light of the responses, further clarification was sought in January 2014.


FINDING OF FACT

The Veteran's right eye disabilities; amblyopia, esotropia, and strabismus; while congenital in nature, are shown to have permanently worsened in service.


CONCLUSION OF LAW

The criteria for service connection for right eye amblyopia, esotropia, and strabismus have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

Service connection will be granted for a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection is possible for congenital disease, but not defects, and the presumption of soundness applies to such diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  A congenital disease is capable of worsening; while a congenital defect is static.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), as follows: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under section 1111, however, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Facts and Analysis

The Veteran seeks service connection for a right eye disability, which the record shows has been present since childhood and is understood to be congenital in nature.  The Veteran's disability has been referred to as amblyopia, esotropia, strabismus, and hyperesotropia; all are related to an intertwined diagnosis of the congenital disability.  The Veteran filed the present claim in August 2004.  A VA examination in June 2010 noted that the Veteran's right eye disability had been stable since surgery at VA in 1957.

Because the medical experts have found the Veteran's disability to be congenital, the question remains whether the congenital condition is a defect or a disability.  

The Board sought an expert opinion to determine if the disability was a congenital defect or a congenital disease.  The October 2013 VHA expert opinion explained that crossed eyes (esotropia) at a young age usually results in one eye having better vision than the other (amblyopia), which is consistent with the history provided by the Veteran.  "The underlying abnormality is the hyperopic refractive error.  This should be considered a static condition once the patient is over the age of 7 to 10 years."  Patching of the good eye would not result in improved vision past this age range, the expert stated.

There is no opinion of record that the eye condition is a congenital defect.  As described below, there is evidence of aggravation, which would belie a finding that it is a defect.  Applying the benefit-of-the-doubt in favor of the Veteran, the Board must conclude that the Veteran's right eye disability is a congenital disease rather than a defect.  This conclusion is drawn from the fact that the condition, while present from infancy, is not considered static until between ages 7 and 10, at which point no further improvement is possible.  However, the expert did not rule out the possibility of worsening or aggravation.  As such, the Veteran's right eye disability may be service-connected if it was shown to have worsened beyond the normal progression of the disease.
 
The Veteran was noted to have internal strabismus in the right eye when he enlisted in the Navy in May 1954, although he was still found to meet the requirements for acceptance to service.  In August 1954, service separation records state that there was "no aggravation of pre-existing conditions."  However, the service entrance examination showed the Veteran's visual acuity as 20/20 as compared with 20/600 corrected to 20/300 on service separation.  When he enlisted again in October 1955, the examiner noted right internal strabismus, but his vision was reported as 20/20.  Three days later it was 20/300.  He was assigned to duties consistent with the E-3 physical profile he received for his right eye problem.  A Medical Board report from July 1955 noted that the Veteran had defective vision at the time of his enlistment, including strabismus.  The Medical Board recommended that he be released from service.  Subsequent to service his vision has right eye vision has been reported as between 20/200 and 20/400.

The evidence of the Veteran's service treatment records shows that during his service in 1954, his recorded visual acuity deteriorated significantly.  This worsening raises a presumption of aggravation.  38 C.F.R. § 3.306(a) (2013).  Despite multiple expert opinions, the Board has been unable to determine if this demonstrated worsening was beyond the expected normal progression of the disease and there is not clear and unmistakable evidence to rebut the presumption.  As such, the legal requirements of 38 U.S.C.A. § 1153, a demonstration that the worsening was due to the normal progression of the disease, have not been met and the presumption of soundness applies.  Under Wagner, the requirements for service connection for aggravation of the pre-existing right eye disability have been met.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).



ORDER

Entitlement to service connection for right eye amblyopia, esotropia, and strabismus is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


